OPINION

Per Curiam:

Convicted, by jury verdict, of burglary (NRS 205.060), appellant here contends the evidence was insufficient to sustain his conviction. We disagree.
In reviewing the sufficiency of the evidence on appeal, the issue “is not whether this court is convinced of [appellant’s] guilt beyond a reasonable doubt, but whether the jury, acting reasonably, could be convinced to that certitude by evidence it had a right to accept.” Edwards v. State, 90 Nev. 255, 258-59, 524 P.2d 328, 331 (1974). Here, the record indicates that on the evening of November 5, 1976, Ms. Nelda Hunter called the police to report that someone had just broken a window and entered her house. A police officer arrived within four or five minutes and discovered two men standing next to a back window of the house. The men looked at the police officer and then fled over a fence located behind the house. The police officer pursued the men and found the appellant lying face down in some sagebrush about 20 feet from the fence. The record further indicates that appellant, while testifying in his own defense, admitted going to the Hunter residence, but stated he had gone there to purchase marijuana and never entered the house. In our view this evidence, although circumstantial, is sufficient to sustain the jury’s verdict and, accordingly, the *569judgment will not be disturbed. See Crawford v. State, 92 Nev. 456, 552 P.2d 1378 (1976); Edwards v. State, supra.